Name: Commission Implementing Regulation (EU) NoÃ 41/2012 of 18Ã January 2012 suspending submission of applications for import licences for sugar products under certain tariff quotas
 Type: Implementing Regulation
 Subject Matter: tariff policy;  beverages and sugar;  trade
 Date Published: nan

 19.1.2012 EN Official Journal of the European Union L 16/40 COMMISSION IMPLEMENTING REGULATION (EU) No 41/2012 of 18 January 2012 suspending submission of applications for import licences for sugar products under certain tariff quotas THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EC) No 1234/2007 of 22 October 2007 establishing a common organisation of agricultural markets and on specific provisions for certain agricultural products (Single CMO Regulation) (1), Having regard to Commission Regulation (EC) No 891/2009 of 25 September 2009 opening and providing for the administration of certain Community tariff quotas in the sugar sector (2), and in particular Article 5(2) thereof, Whereas: (1) Quantities covered by applications for import licences submitted to the competent authorities from 1 to 7 January 2012 in accordance with Regulation (EC) No 891/2009, are equal to the quantity available under order numbers 09.4318, 09.4319 and 09.4321. (2) Submission of further applications for licences for order numbers 09.4318, 09.4319 and 09.4321 should be suspended until the end of the marketing year, in accordance with Regulation (EC) No 891/2009, HAS ADOPTED THIS REGULATION: Article 1 Submission of further applications for licences, which correspond to the order numbers indicated in the Annex, shall be suspended until the end of the marketing year 2011/2012. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 18 January 2012. For the Commission, On behalf of the President, JosÃ © Manuel SILVA RODRÃ GUEZ Director-General for Agriculture and Rural Development (1) OJ L 299, 16.11.2007, p. 1. (2) OJ L 254, 26.9.2009, p. 82. ANNEX CXL Concessions Sugar 2011/2012 marketing year Applications lodged from 1.1.2012 to 7.1.2012 Order No Country Allocation coefficient (%) Further applications 09.4317 Australia  Suspended 09.4318 Brazil (1) Suspended 09.4319 Cuba (1) Suspended 09.4320 Any third countries  Suspended 09.4321 India (1) Suspended  : Not applicable: no licence application has been sent to the Commission. Balkans Sugar 2011/2012 marketing year Applications lodged from 1.1.2012 to 7.1.2012 Order No Country Allocation coefficient (%) Further applications 09.4324 Albania  09.4325 Bosnia and Herzegovina (2) 09.4326 Serbia (2) 09.4327 Former Yugoslav Republic of Macedonia  09.4328 Croatia (2)  : Not applicable: no licence application has been sent to the Commission. Exceptional import sugar and industrial import sugar 2011/2012 marketing year Applications lodged from 1.1.2012 to 7.1.2012 Order No Type Allocation coefficient (%) Further applications 09.4380 Exceptional  09.4390 Industrial   : Not applicable: no licence application has been sent to the Commission. (1) Not applicable: the applications do not exceed the quantities available and are fully granted. (2) Not applicable: the applications do not exceed the quantities available and are fully granted.